HEYDENFELDT, J.
— The first five points would require this court to review the evidence (which is of conflicting character) and pass upon the correctness of the verdict, which we have always refused to do. Second, the sixth and seventh assignments relate to the instructions given and refused, to which the record fails to disclose that any exceptions were taken. Third, the eighth, tenth and eleventh do not appear upon the record.
It therefore results that there could be no error as to the ninth and twelfth assignments, and therefore there is no error in the record.
The judgment is affirmed.
I concur: Murray, C. J.